DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-10 and 18-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Re claim 7:	The phase “..a connector configured to be connected to a syringe...” in claim 7 is unclear to the examiner. That is, a connector (206) is a part of the reader (220) as shown in figure 2A and 2C, whereas syringes (104, 108) comprising RFID tags (106, 110). It is uncertain that how the connector is connected to the syringe.
Claims 8-10 also rejected because claims 8-10 are depended on claim 7.
Similar rationales also applied to claims 18-20 also applied.
Appropriate correction and/or clarification is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4, 11-14, 16, 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Primm et al. (US 2009/0189767, cited by the applicant).
Re claims 1, 13:	Primm teaches a reader (1014, 1500) comprising a first antenna (1006, 1510), a second antenna (1008, 1510) spaced apart from the first antenna, an RFID reader circuit (not shown), wherein the first antenna is connected to the RFID reader circuit (fig. 10), wherein the first antenna (1006) is configured to receive a first signal from a first RFID tag (1018), wherein the second antenna (1008) is connected to the RFID reader circuit, and wherein the second antenna is configured to receive a second signal from the first RFID tag (1018), and one or more processors programmed and/or configured to: control the RFID reader circuit to determine a first value (i.e., signal strength) of a signal parameter associated with the first RFID tag based on the first signal, control the RFID reader circuit to determine a second value 
	Re claims 2, 14:	Wherein the signal parameter associated with the first RFID tag includes a received signal strength indication (RSSI).  
Re claims 4, 16:	Wherein the one or more processors are further programmed and/or configured to determine a difference between the first value and the second value, and determine that the RFID tag is located between the first antenna and the second antenna in response to the difference satisfying a threshold difference (fig. 10; paragraph 0035).  
Re claims 11, 21:	The reader further comprising an indicator configured to provide an indication associated with information included in at least one of the first signal received from the first RFID tag and the second signal received from the first RFID tag (i.e., providing/producing “heuristic for detecting the presence of the tag” by summing the signal strength, paragraph 0035).  
Re claim 12:	The reader further comprising antenna protectors serving as a first/second shielding materials surrounding a portion of the first/second antennas (paragraph 0044).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Primm in view of Nikitin et al. (US 2008/0186177).
The teachings of Primm have been discussed above.
Although, Primm teaches the reader to measure signal strength of RFID signal, he fairly suggest that the signals include ultra-high frequency (UHF) RFID signals.
Nikitin teaches an encodable objects (102) can be LF RFID tags, HF RFID tags, and/or UHF RFID tags (see fig. 1; paragraph 0037).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teachings of Nikitin to the teachings of Primm in order to provide various of choices of tags type meeting the particular requirement, for example, using the UHF RFID tags for passive RFID tags. 

Claims 5, 6, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Primm in view of Jung et al. (US 2016/0371515).
The teachings of Primm have been discussed above.
Although, Primm teaches the reader to receives first and second signals, he fairly suggests that the reader comprises a switch circuit.

 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teachings of Jung to the teachings of Primm in order to open/close paths for receiving signals.

Claims 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Primm in view of Liberatore (US 2008/01910213).
Primm teaches a reader (1014, 1500) comprising a first antenna (1006, 1510), a second antenna (1008, 1510) spaced apart from the first antenna, an RFID reader circuit (not shown), wherein the first antenna is connected to the RFID reader circuit (fig. 10), wherein the first antenna (1006) is configured to receive a first signal from a first RFID tag (1018), wherein the second antenna (1008) is connected to the RFID reader circuit, and wherein the second antenna is configured to receive a second signal from the first RFID tag (1018), and one or more processors programmed and/or configured to: control the RFID reader circuit to determine a first value (i.e., signal strength) of a signal parameter associated with the first RFID tag based on the first signal, control the RFID reader circuit to determine a second value (i.e., signal strength) of the signal parameter associated with the first RFID tag based on the second signal, receive, from the RFID reader circuit, the first value of the signal parameter associated with the first RFID tag and the second value of the signal parameter associated with the first RFID tag, and determine, based on the first value and the second value, whether the first 
	However, Primm fairly suggest that the tags in given rag is a syringe.
	Liberatore teaches a syringe (10b) comprising RFID tag (16) (see fig. 2; paragraph 0024).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teachings of Liberatore to the teachings of Primm in order to provide an automatic identification and storing additional data in addition to detecting presence of the syringe in the rack. 

Claims 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Primm as modified by Liberatore as applied to claim 22 above, and further in view of Prince et al. (US 2014/0066880).
The teachings of Primm/Liberatore have been discussed above.
Although, Primm/Liberatore teaches the system comprising the reader and the syringe, they fairly suggest that the system comprising a flow sensor system.
Prince teaches a system for controlling fluid delivery comprising a housing system having a fluid sensor, and the housing further including a disposable housing and reusable housing (paragraphs 0015-0029).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teachings Prince of to the teachings of Primm/Liberatore in order to deliver variety of medication manually.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEUNG H LEE whose telephone number is (571)272-2401. The examiner can normally be reached 7-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Paik can be reached on 571-272-2404. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEUNG H LEE/           Primary Examiner, Art Unit 2887